Citation Nr: 9933761	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-32 865A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a November 
1981 decision by the Board of Veterans' Appeals (Board).  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to December 1945.

2.  In February 1999, a motion for revision of a Board 
decision of November 1981 based on clear and unmistakable 
error (CUE) was filed.

3.  The Board's decision of November 1981 remanded for 
further development of evidence a claim for service 
connection for disc disease involving spondylolisthesis and 
degenerative disease of both hips, and a claim for an 
increased rating for a shell fragment wound involving the 
right buttock.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision of November 1981 based on clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (1999).

The veteran's representative has argued that a Board decision 
of November 16, 1981, failed to note or discuss historical 
clinical findings found in service medical records that 
related to a muscle injury.  The representative also stated 
that instead of remanding the case for an orthopedic 
examination, the Board should have initiated corrective 
action to accurately rate the muscle injury.  Therefore, he 
argues that the action taken by the Board in November 1981 
was clearly erroneous.

The Board notes, however, that the decision of November 1981 
simply remanded for further development of evidence a claim 
for service connection for disc disease involving 
spondylolisthesis and degenerative disease of both hips, and 
a claim for an increased rating for a shell fragment wound 
involving the right buttock.  The Board did not grant or deny 
the veteran's claims in that remand action.  A remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of an appeal.  
38 C.F.R. § 20.1100(b) (1998).  Thus, there is no final 
decision of November 1981 for the Board to review on the 
basis of clear and unmistakable error.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed.


ORDER

The motion is dismissed.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


 


